Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 4, 2017

                                          No. 04-17-00451-CR

                                        IN RE Richard LARES

                                   Original Mandamus Proceeding1

                                                 ORDER


Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On August 2, 2017, Relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.



           It is so ORDERED on August 4, 2017.


                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.


                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.